NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                     2007-1086, -1107


                            STANT MANUFACTURING, INC.,

                                                       Plaintiff-Appellant,

                                             v.


      GERDES GMBH (Kerpen, Germany), GERDES GMBH (Schortens, Germany),
                            and GERDES BVBA,

                                                       Defendants-Cross Appellants.


        Lynn C. Tyler, Barnes & Thornburg LLP, of Indianapolis, Indiana, argued for
plaintiff-appellant. With him on the brief was Donald E. Knebel. Of counsel was Aaron M.
Staser.

       Michael S. Elkind, Fulwider Patton LLP, of Los Angeles, California, argued for
defendants-cross appellants. With him on the brief were David J. Pitman and Michael J.
Moffatt.


Appealed from: United States District Court for the Southern District of Indiana

Judge Richard L. Young
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                 2007-1086, -1107

                         STANT MANUFACTURING, INC.,

                                                     Plaintiff-Appellant,

                                         v.
    GERDES GMBH (Kerpen, Germany), GERDES GMBH (Schortens, Germany),
                          and GERDES BVBA,
                                                     Defendants-Cross Appellants.




                                  Judgment
ON APPEAL from the       United States District Court for the Southern District of
                         Indiana

In CASE NO(S).           1:02-CV-1653

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, SCHALL and MOORE, Circuit Judges).


                          AFFIRMED. See Fed. Cir. R. 36.


                                      ENTERED BY ORDER OF THE COURT


DATED: November 8, 2007                       /s/ Jan Horbaly
                                              Jan Horbaly, Clerk